Title: To George Washington from William Heath, 26 March 1781
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     West point, March 26. 1781.
                  
                  As justice is undoubtedly a duty we owe to ourselves as well as our country, and to which I think the officers at present serving in the army have a call to pay some attention, I am induced to trouble your Excellency with this, and assure myself your just way of thinking will give it that consideration which it deserves.
                  My journey from Rhode Island to this place the last October, was attended with expence—to the reimbursement of which, or to my rations during the time I drew nothing from the public stores, common justice seems to entitle me; with either I shall be satisfied.  Before Major-General Greene’s departure from this place, he informed me it was a post attended with an unavoidable expence (as I had by experience found before without any consideration)—that it was his design to render it as moderate as possible—when he had so done, he expected a reimbursement—and advised me to pursue the same mode of conduct, and keep an account of extra expences, for the purpose.  This I did, until your Excellency arrived at New Windsor in the month of December—and I cannot but flatter myself you will judge a reimbursement reasonable.  Since that time, I have found this post to continue, not only a very busy and fatiguing one, (for if a public officer can be a slave, I have this winter been one) but expensive also.  If our military establishment is such that in a post like this, the commanding officer can have no allowance or consideration more than one of the same rank who commands a single brigade or division, it must be submitted to, but the latter seems to be the most fortunate.  If I am fairly entitled to any consideration in the foregoing instances, I cannot but wish to have it; if I am not; shall chearfully submit to that, of which, if just, I have no right to complain.
                  At the commencement of the last campaign I was in hopes it would be the last—and that at the close, if I lived to see it, I might return to the private walks of life with honor and satisfaction.  Finding my expectations disappointed, I was at uncertainty, whether to retire from service to pay some attention to my domestic affairs, which have long and loudly claimed it; or apply for leave to visit my family to put my affairs in temporary train, and prepare myself for another campaign.  The then distresses and uneasinesses of the troops forbid my applying for either; your Excellency’s late absence continued the objection.  It is now almost ten months since I came out—if I cannot be absent a short time now, the campaign will soon open, and it will be inadmissable until the next winter.  If the service would admit of my being absent a short time between this and the opening of the campaign, I wish it; if any movements of the enemy, plan or intention of your Excellency forbid it, I must wave it.  I will never, while in the service, ask leave of absence for the sake of pleasure or amusement.  I have the honor to be With the greatest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                  
               